DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election of Group I (drawn to device) as set forth in the Requirement for Restriction/Election filed 06/03/22.

4.	The election reads on Claims 1, 2, 6-9, 11, 13-16, 18-20, and 22-24.

5.	Claims 1, 2, 6-9, 11, 13-16, 18-20, and 22-25 are pending.  Claim 25 has been withdrawn from consideration.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9, which the other claim is dependent upon, recites that “q is at least 1 if p is 1,”; however, notice that q must be limited to integer values.  Hence, the Office has assumed that q is restricted to integer values only.
	Clarification is required.

Allowable Subject Matter
8.	Claims 1, 2, 6-8, 13-16, 18-20, and 22-24 are allowed.
	The closest prior art is provided by Becker et al. (US 2010/0041880 A1), which discloses the following compound:

    PNG
    media_image1.png
    162
    198
    media_image1.png
    Greyscale

(page 6).  However, it is the position of the Office that neither Becker et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s compound of formula (I), particularly in regards to the nature of X1-3.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786